Exhibit 21.1 SUBSIDIARIES OF ACCURIDE CORPORATION Subsidiary Jurisdiction of Incorporation Accuride Canada, Inc. Canada (Ontario) Accuride Cuyahoga Falls, Inc. Delaware Accuride de Mexico, S.A. de C.V. (1) Mexico Accuride Distributing, LLC Delaware Accuride Erie, L.P. Delaware Accuride Henderson Limited Liability Company Delaware Accuride EMI, LLC Delaware AKW General Partner, L.L.C. Delaware AOT, Inc. Delaware Erie Land Holding, Inc Delaware Transportation Technologies Industries, Inc. (2) Delaware Accuride de Mexico S.A. de C.V.’s subsidiaries include Accuride Monterrey, S.de R.L de C.V., Rims y Ruedas, S.A. de C.V., Servicios AISA, S.A. de C.V., and Accuride del Norte, S.A. de C.V. (all of which are incorporated in Mexico). TTI’s subsidiaries include Truck Components Inc., Gunite Corporation, Brillion Iron Works, Inc., Bostrom Holdings, Inc., Bostrom Seating, Inc., Bostrom Specialty Seating, Inc., Imperial Group Holding Corp. -1, Imperial Group Holding Corp. -2, JAII Management Company, Imperial Group, L.P., and Bostrom Mexico, S.A. de C.V.
